Citation Nr: 9913527	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-50 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969 and from December 1969 to December 1975.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).


REMAND

The veteran asserts that he is entitled to a higher 
disability evaluation for his service-connected post 
traumatic stress disorder (PTSD).  In a March 1995 statement, 
the veteran indicated that he had been treated at the San 
Antonio Vet Center since April 1993.  In a November 1996 
substantive appeal, the veteran stated that he had been 
treated at the "outpatient psychiatry PTSD clinical team" 
at the Audie Murphy VA Hospital from 1993 to the present 
time.  At a hearing before the RO in January 1998, the 
veteran indicated that he continued to seek treatment with 
Dr. Abney and Dr. Dennis at the VA outpatient clinic.  
Hearing Transcript 7.  An October 1998 VA examination report 
reveals that the veteran continued with his treatment with 
Dr. Dennis and Dr. Abney.  Review of the record reveals that 
the RO obtained outpatient treatment records from the Audie 
Murphy VA medical center located in San Antonio, Texas, from 
February 1995 to May 1997.  It does not appear that the RO 
attempted to obtain the VA outpatient treatment records dated 
from 1993 to February 1995 or dated after May 1997 or records 
from the Vet Center located in San Antonio, Texas.    

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  This duty has been confirmed by several decisions of 
the United States Court of Appeals for Veteran Claims 
(formerly the Court of Veteran Appeals) (Court).  Fulfillment 
of the VA's duty to assist includes assisting the veteran in 
securing clinical and treatment records when such records 
exist, but are not on file.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA records, to include records of evaluation or 
treatment in a VA facility, are in the constructive 
possession of VA at the time of adjudication.  Thus, any 
existing VA treatment records should be associated with the 
claims file prior to disposition.  Consequently, the Board 
finds that the RO should attempt to obtain, and to associate 
with the claims folder, the treatment records in question

Accordingly, this case is REMANDED for the following:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  The RO should contact the 
veteran and request the names, addresses, 
and dates of treatment or examination, of 
all health care providers who have 
treated or examined him for PTSD since 
1992.  The RO should request the name, 
address, and dates of treatment of the 
Vet Center located in San Antonio, Texas.  
Any health care provider(s) so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
treatment records are not currently 
associated with the claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records.   

2.  The RO should obtain from the Audie 
Murphy VA Medical Center located in San 
Antonio, Texas, copies of the veteran's 
VA outpatient treatment records 
reflecting treatment of the veteran's 
PTSD from 1993 to February 1995 and from 
May 1997 to present, including copies of 
the records reflecting treatment by Dr. 
Abney and Dr. Dennis.  The veteran should 
be asked to sign any necessary consent 
forms for release of his medical records.

3.  Thereafter, the RO should review all 
the new evidence and consider the claim 
for an increased evaluation for PTSD 
under the old and new regulations 
pertaining to the evaluation of PTSD, and 
the RO should apply the regulatory 
criteria most favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO should explain to the 
veteran which criteria were used in 
rating the PTSD and why the selected 
criteria are more favorable to the 
veteran. 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


